Citation Nr: 0613075	
Decision Date: 05/04/06    Archive Date: 05/15/06

DOCKET NO.  03-23 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an effective date earlier than February 
28, 2002, for the assignment of a total disability rating 
based on individual unemployability (TDIU).

2.  Entitlement to an increased evaluation in excess of 70 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active service from February 1963 to February 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Seattle, 
Washington, Department of Veterans Affairs (VA) Regional 
Office (RO). 

The issue of an increased rating for PTSD is discussed below 
and will be REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An informal claim for TDIU was received in March 2000 
with the veteran's claim for increased rating for PTSD. 

2.  The evidence is equally balanced that the veteran was 
unable to work due to service-connected disabilities on 
February 1, 2000.


CONCLUSION OF LAW

The criteria for an effective date of February 1, 2000, for 
the assignment of TDIU has been meet.  38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. § 3.400(o) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In March 2000, the veteran filed a claim for an increased 
rating for his service connected PTSD, currently rated 30 
percent disabling.  On February 1, 2000, the veteran sought 
treatment at VA for an increase in his symptoms.  This was 
noted to be his first treatment and evaluation for his PTSD 
symptoms.  He reported that he and his wife had become 
involved in a religious cult, his wife and two children had 
moved in with the leader of the cult, and his marriage was 
"destroyed."  He also indicated that he was now homeless, 
and his wife had taken all of their assets.  Following a 
psychiatric examination, his diagnosis was PTSD with a GAF 
(Global Assessment of Functioning) score of 40.

On VA examination in August 2000, the veteran reported that 
he was divorced from his wife in May 2000 and remarried in 
June.  The examiner noted an increase in symptoms since his 
last visit.  His diagnosis was PTSD, moderate to severe which 
"in and of itself would impact his employability; however, 
should not preclude being able to seek and maintain 
employment at a part-time level."

In an October 2000 rating decision, the RO increased the 
veteran's evaluation to 50 percent.  In November 2000, he 
filed a notice of disagreement with this decision, claiming 
that his symptoms were more severe than indicated.  He 
submitted a copy of a November 2000 VA treatment session, 
noting that the veteran's symptoms continued to be of 
significant severity to interfere with his functioning.  

In September 2001, the veteran underwent another VA PTSD 
examination.  Following a thorough evaluation, the examiner 
noted that the veteran was a terribly anxious, disorganized 
individual and it was clear that he would not be able to gain 
or sustain competitive, 40 hour a week employment.  "He 
appears to be tenuously holding onto employment at the 
current time and has severe industrial impairment due to his 
PTSD and associated depressive difficulties."  The diagnosis 
included PTSD, chronic type, severe in nature.  His current 
GAF was noted to be 40.

In January 2002, the RO increased the veteran's evaluation 
for PTSD to 70 percent.  In the letter notifying the veteran 
of this increase, he was informed that he may be entitled to 
service connected disability benefits at the 100 percent 
rating if he was unable to work because of his service 
connected disabilities.  If he felt that he was qualified, he 
should complete and return the enclosed VA Form 21-8940, 
"Veteran Application For Increased Compensation Based On 
Unemployability."  In March 2002, the veteran submitted both 
a completed VA Form 9, Appeal to Board of Veterans' Appeals, 
in response to a statement of the case issued by VA, and a 
completed VA Form 21-8940 which was accepted as a claim for 
TDIU.  He described self employment in phone sales of 
approximately 10 hours a week, with a highest monthly 
reported earning of $1,910 until February 2002 when he became 
unemployed.  

In an October 2002 rating decision, the RO granted TDIU, 
effective February 28, 2002 the date that the veteran quit 
working.  In the letter notifying the veteran of the 
decision, he was informed that he had been granted 
entitlement to a 100 percent rate because he was unable to 
work, and that this was a complete grant of the benefits 
sought on appeal.  The veteran filed a notice of disagreement 
with the effective date of the grant of TDIU arguing that he 
had not had substantially gainful employment since he 
reopened his claim in February 2000, and that any employment 
he did undertake was no more than marginal and in a 
"protected environment."  

Identifying the Issues on Appeal

At the outset, the Board acknowledges that the veteran has 
been granted a total disability rating based on individual 
unemployability due to service connected disabilities (TDIU).  
However, a TDIU claim is a matter separate from the 
adjudication of schedular increased rating claims.  Even if a 
TDIU rating is awarded, the veteran is still entitled to fair 
adjudication of those other claims.  See, e.g., Colayong v. 
West, 12 Vet. App. 524, 537 (1999).  

As such, the appeal as to the issue of entitlement to an 
increased rating for PTSD, currently rated 70 percent, and 
properly perfected by the timely filing of the substantive 
appeal in March 2002, remains on appeal.  This issue was not 
satisfied by the grant of TDIU, is a separate issue, and will 
be discussed further in the REMAND section below.

Analysis

A TDIU claim is an alternate way to obtain a total disability 
rating without recourse to a 100 percent evaluation under the 
Rating Schedule.  See, e.g., Parker v. Brown, 7 Vet. App. 
116, 118 (1994).  The regulatory scheme for TDIU provides 
that VA will grant a total disability rating for compensation 
purposes based upon individual unemployability when the 
medical evidence shows that the veteran is precluded from 
obtaining or maintaining gainful employment consistent with 
his education and occupational experience, by reason of his 
service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 
4.16.  In determining whether the veteran is entitled to 
TDIU, neither his non-service-connected disabilities nor his 
age may be considered. See Van Hoose v. Brown, 4 Vet. App. 
361 (1993).

Consideration of TDIU is appropriate where the schedular 
rating is less than total, when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected 
disability ratable at 60 percent or more, or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more. 38 C.F.R. §§ 3.340, 4.16(a).

The VA General Counsel has concluded that the controlling VA 
regulations generally provide that veterans who, in light of 
their individual circumstances, but without regard to age, 
are unable to secure and follow a substantially gainful 
occupation as a result of service-connected disability shall 
be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include both objective and 
subjective standards.  It was also determined that 
"unemployability" is synonymous with inability to secure and 
follow a substantially gainful occupation.  VAOPGCPREC 75-91 
(Dec. 27, 1991).

In Servello v. Derwinski, 3 Vet. App. 196, 198 (1992), the 
Court addressed the issue of entitlement to an earlier 
effective date in a TDIU claim, and held that the applicable 
statutory and regulatory provisions, fairly construed, 
require the Board to look at all communications in the file 
that might be interpreted as applications or claims, formal 
or informal, for increased benefits and, then, to all other 
evidence of record to determine the "earliest date as of 
which," within the one-year prior to the claim, the increase 
in disability was ascertainable.  38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. §§ 3.400(o)(2), 3.155(a); Quarles v. Derwinski, 3 
Vet. App. 129, 134 (1992).

The sole fact that a veteran is unemployed for nonservice-
connected reasons, or has difficulty obtaining employment 
because of economic circumstances, is not enough for a TDIU 
grant.  A high schedular rating, in itself, is recognition 
that the impairment makes it difficult to obtain and retain 
employment.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the veteran can, in fact, find 
employment.  See 38 C.F.R. §§ 4.1, 4.15.

In discussing the unemployability criteria, the Court has 
indicated that, in essence, the unemployability question, 
that is, the veteran's ability or inability to engage in 
substantial gainful activity, has to be looked at in a 
practical manner, and that the thrust is whether a particular 
job is realistically within the capabilities, both physical 
and mental, of the appellant.  See Moore v. Derwinski, 1 Vet. 
App. 83 (1991).  Marginal employment shall not be considered 
substantially gainful employment, and generally shall be 
deemed to exist when a veteran's earned income does not 
exceed the amount established by the U.S. Department of 
Commerce, Bureau of the Census, as the poverty threshold for 
one person. 

Marginal employment may also be held to exist, on a facts-
found basis, when earned annual income exceeds the poverty 
threshold.  38 C.F.R. § 4.16(a).  See Faust v. West, 13 Vet. 
App. 342 (2000).

38 C.F.R. § 3.155 provides that any communication or action 
indicating intent to apply for one or more VA benefits may be 
considered an informal claim.  Such an informal claim must 
identify the benefit sought.  38 C.F.R. § 3.1(p) defines 
application as a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  See also Rodriguez v. 
West, 189 F.3d. 1351 (Fed. Cir. 1999).  

VA is required to identify and act on informal claims for 
benefits. 38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 
3.155(a).  See Servello v. Derwinski, 3 Vet. App. 196, 198-
200 (1992).  Upon receipt of an informal claim, if a formal 
claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of receipt of the informal 
claim.  

Analysis

The RO received the veteran's formal claim for TDIU in March 
2002, on a VA Form 21-8940 signed by him and noting that he 
had been unemployed since February 28, 2002.  However, prior 
to this date the veteran file a claim for increased rating 
for his service connected PTSD on March 6, 2000.  PTSD is the 
veteran's only service connected disability.  The Board 
finds, based on the evidence submitted with the claim for an 
increased rating, that this may reasonably be construed as an 
informal claim for TDIU as well.  The Board is required under 
statute and regulation to evaluate the evidence of record 
dating back one year before the claim's filing to determine 
whether the veteran's unemployability due to service-
connected disabilities was ascertainable within one year 
before he submitted his claim.  38 U.S.C.A. § 5110(b)(2); 38 
C.F.R. § 3.400(o)(2); See Servello v. Derwinski, 3 Vet. App. 
196, 198-200 (1992).  

Reviewing the medical evidence, the Board finds that the 
veteran's service connected PTSD underwent an acute 
exacerbation which was documented by his seeking treatment at 
VA on February 1, 2000.  At that time, the veteran's GAF 
score was 40.  In assessing the evidence of record, it is 
important to note that the GAF score is a scale reflecting 
the "psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Richard v. 
Brown, 9 Vet. App. 266, 267 (citing Fourth Edition of the 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS (DSM-IV), p. 32).  A GAF score of 
31 - 40 is defined as "Some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure or 
irrelevant) OR major impairment in several areas, such as 
work or school, family 
relations, judgment thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school (emphasis added))."  

Although the veteran reported part-time employment, of 
approximately 10 hours a week, the Board does not find this 
conclusive that he was able to secure and follow a 
substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 
27, 1991).  

The Board concludes that, while it is not certain that the 
veteran was unemployable due to his service-connected 
disabilities from the time he sought VA treatment on February 
1, 2000, the evidence is at least in equipoise as to this 
question.  When the evidence is in relative equipoise as to 
the merits of the issue, then the benefit of the doubt in 
resolving the issue is to be given to the veteran.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Resolving 
all reasonable doubt in favor of the veteran, the Board finds 
that he was entitled to TDIU and unemployable beginning 
February 1, 2000.  As this is within one year prior to 
receipt by VA of the claim for TDIU, an effective date of 
February 1, 2000 is warranted for the assignment of a total 
disability evaluation based on individual unemployability due 
to his service-connected disabilities.

The Veterans Claims Assistance Act

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), was signed into law. 38 U.S.C.A. § 5100 et seq; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, 
and imposed on VA certain notification requirements.

Without deciding whether the notice and development 
requirements of VCAA have been satisfied in the present 
case, it is the Board's conclusion that this does not 
preclude the Board from adjudicating the appellant's claim 
for an earlier effective date for the grant of TDIU.  This 
is so because the Board is taking action favorable to the 
veteran; a decision at this point poses no risk of prejudice 
to the veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992). 


ORDER

An effective date of February 1, 2000, for the assignment of 
TDIU is granted, subject to the provisions governing the 
award of monetary benefits.


REMAND

As noted above, the award of TDIU did not satisfy the appeal 
of the veteran's claim for a higher rating for his service 
connected PTSD, currently evaluated as 70 percent disabling.  
However, from the time TDIU was granted in October 2002, 
there was no further development of this issue.  First the RO 
should contact the veteran and determine if he would like to 
continue his appeal on this issue.  If so, the RO should 
develop this claim to include providing the veteran any 
necessary notice under VCAA, and assisting the veteran by 
obtaining any relevant records and providing the veteran a VA 
examination to determine the current level of his disability.  

Accordingly, the case is REMANDED for the following action:

1.  Write the veteran and inform him that 
he still has an active appeal as to the 
issue of an increased rating for his 
service connected PTSD, currently rated 70 
percent disabling.  Ask him if he wishes 
to continue this appeal.  Any withdrawal 
of appeal must be documented by a signed 
statement and added to the claims file.  

2.  If a withdrawal of appeal is not 
received, the RO should develop the claim 
for an increased rating to include sending 
the veteran a VCAA compliance letter on 
the issue of an increased rating, 
obtaining any relevant records, and 
scheduling the veteran for a VA 
examination to determine the current level 
of his disability.  If this examination is 
held, the examiner is specifically 
requested to comment on the veteran's 
ability to obtain and maintain 
substantially gainful employment as a 
result of his PTSD.  

3.  Following the necessary development 
(absent a withdrawal of appeal) the RO 
should readjudicate the claim for an 
increased rating and return the claims 
file to the Board in accord with 
applicable procedure.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
JEFF MARTIN 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


